112 A.2d 500 (1955)
Roscoe L. JONES, Appellant,
v.
Esther CLARK, also known as Esther Clark Henderson, and Carol I. Clark, Appellees.
No. 1604.
Municipal Court of Appeals for the District of Columbia.
Argued February 21, 1955.
Decided March 14, 1955.
Herman Miller, Washington, D. C., for appellant.
David Kayson, Washington, D. C., for appellees.
Before CAYTON, Chief Judge, and HOOD and QUINN, Associate Judges.
HOOD, Associate Judge.
This appeal is from a judgment in favor of two tenants against their former landlord for overcharges of rent under the District of Columbia Emergency Rent Act,[1] which expired July 31, 1953. Whether the rent act was applicable and whether there was an overcharge depended on the type of housing accommodations rented by the landlord to the tenants. On this vital issue the parties were in direct conflict. The tenants testified that the accommodations consisted of a single unfurnished room with the privilege of using a kitchen on the first floor. The landlord testified that the accommodations consisted of two furnished rooms with no kitchen privileges. Obviously someone was not telling the truth as it is inconceivable that either landlord or tenants could honestly be mistaken as to the accommodations rented, used, and paid for over a period of nearly a year. The trial court accepted the tenants' version. We find no error.
The judgment is affirmed and, on motion of appellees, is remanded to the trial court for consideration of the allowance of an additional attorney's fee for services on appeal.[2]
NOTES
[1]  Code 1951, Supp. II, § 45-1610.
[2]  See Grady v. Prewitt, D.C.Mun.App., 99 A.2d 755.